Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/22/2022 has been entered. 
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph P. Mehrle, Reg. No. 45,535 on 08/24/2022.
	



Pursuant to MPEP 606.01 the title has been changed to read:
- SYSTEM AND METHOD FOR MAINTAINING SYNCHRONIZATION BETWEEN AN ENTERPRISE SYSTEM AND A REMOTE SERVICE SUPPORT PORTAL -

Please amend paragraph 0046 of the specification as follows: 
[0046] In an embodiment, 250 [[150]], the replica synchronizer is initiated
within the processing environment of the enterprise system during an install
of the enterprise services on an enterprise server.

Please amend the claims as follows: 
This listing of claim will replace all prior versions and listings of claims in the application:

1. (Currently Amended) A method for maintaining synchronization between an enterprise system and a remote service support portal, comprising: 
providing executable instructions to a processor of a server from a non-transitory computer-readable storage medium, causing the processor to perform operations comprising: 
providing a configuration interface to a support person; 
receiving custom-data synchronization selections for the [[an]] enterprise system from the configuration interface operated by the support person; 
sending replica data for the enterprise system that comports with the custom-data synchronization selections to the [[a]] remote service support portal over a network connection, wherein sending further includes sending the replica data that comports with the custom-data synchronization selections as an accurate view of the enterprise system by identifying data assets comprised in a processing environment of the enterprise system but is not a true view of the processing environment because at least some of the data assets are comprised of dummy or faked data, and wherein sending further includes sending the replica data as image data for the processing environment of the enterprise system and including in the image data customizations of the data assets provided within the processing environment that comports with the custom-data synchronization selections; and 
maintaining synchronization between the enterprise system with the remote service support portal during operation of the enterprise system within a Virtual Machine (VM) instance managed by the remote service support portal, wherein maintaining further includes maintaining synchronization between the enterprise system and multiple different VM instances managed by the remote service support portal, each multiple different VM instance comprises a different degree or a different level of sharing of the data assets with different dummy or different faked data corresponding to select portions of the data assets that are not being shared.

2. (Original) The method of claim 1 further comprising, initiating processing for the method during an install of the enterprise system on an enterprise server.

3. (Previously Amended) The method of claim 1 further comprising, receiving a re- synchronization request from the remote service support portal and responsive thereto performing the sending a second time.

4. (Original) The method of claim 1 further comprising, receiving a re-synchronization request from the configuration interface and responsive thereto performing the sending a second time.

5. (Previously Amended) The method of claim 1 further comprising, presenting a VM identifier for the VM instance being maintained on the remote service support portal for the enterprise system along with a version and a date of creation for the VM instance within the configuration interface and presenting other VM identifiers corresponding to the multiple different VM instances along with corresponding versions and dates of creation for the multiple different VM instances.

6. (Previously Presented) The method of claim 1, wherein receiving further includes generating a list of the data assets associated with the processing environment of the enterprise system and providing the list for viewing and selecting within the configuration interface.

7. (Original) The method of claim 6, wherein generating further includes preselecting some of the data assets presented in the list by default within the configuration interface.

8. (Original) The method of claim 7, wherein preselecting further includes deselecting the preselected data assets based on the custom-data synchronization selections.

9. (Canceled) 

10. (Currently Amended) The method of claim 1 [[9]], wherein maintaining further includes sending any processing environment changes and data asset changes to the remote service support portal during operation of the enterprise system.

11. (Currently Amended) A method for maintaining synchronization between a processing environment of an enterprise system and virtual machine (VM) replicas, comprising: 
providing executable instructions to a processor of a network portal server from a non-transitory computer-readable storage medium, causing the processor to perform operations comprising: 
receiving selective image data from an enterprise server for a processing environment of the [[an]] enterprise system provided on the enterprise server, wherein receiving further includes receiving the selective image data as system and environmental settings and data that mirror the processing environment and as selective data asset data that does not mirror the processing environment; 
creating a VM enterprise system that identifies data assets for the processing environment but not a true view of the processing environment because at least some of the data assets of the VM replica is comprised of dummy or faked data; and 
maintaining synchronization between the processing environment of the enterprise system and the VM replica in the network portal server based on operational data provided from the enterprise server during operation of the enterprise system, wherein maintaining further includes maintaining synchronization between the processing environment and multiple instances of additional VM replicas, each instance comprises a different degree or a different level of sharing of the data assets with different dummy or different faked data corresponding to select portions of the data assets that are not being shared.

12. (Original) The method of claim 11 further comprising, making customized changes to the VM replica that are not provided back to and are not synchronized with the enterprise system.

13. (Original) The method of claim 11 further comprising, instructing the enterprise server to resend the selective image data for the processing environment as a re-synchronization request and creating a different instance of the VM replica.

14. (Original) The method of claim 11 further comprising, removing the VM replica and iterating the method responsive to a re-synchronization request received from the enterprise server.

15. (Original) The method of claim 11 further comprising, iterating the method with different selective image data to create a second customized instance of the VM replica from the different selective image data.

16. (Currently Amended) The method of claim 11 further comprising, performing 

17. (Previously Amended) The method of claim 11 further comprising, providing a listing back to a configuration interface of the processing environment that depicts a VM replica identifier, a VM replica version number, and a date of creation of the VM replica, an additional VM replica identifier for each of the multiple instances of the additional VM replicas, an additional VM replica version number for each of the multiple instances of the additional VM replicas, and an additional date of creation corresponding to each of the multiple instances of the additional VM replicas.

18. (Canceled) 

19. (Currently Amended) A system for maintaining synchronization between an enterprise system and a network portal server, comprising:
an enterprise server comprising an enterprise server processor and an enterprise non-transitory computer-readable storage medium comprising enterprise executable instructions;
the [[a]] network portal server comprising a portal processor and a portal non-transitory computer-readable storage medium comprising portal executable instructions;
the enterprise executable instructions executed by the enterprise processor from the enterprise non-transitory computer-readable storage medium causing the enterprise processor to perform first operations comprising:
receiving selective configurations for data assets of the [[an]] enterprise system;
sending image data for a processing environment hosted in the enterprise server that comports with the selective configurations to the network portal server, wherein the image data comprises an accurate view of data assets for the processing environment but not a true view of the processing environment because at least some of the data assets in the image data are comprised of dummy or faked data in the image data based on the selective configurations, wherein the image data includes customizations of the data assets provided within the processing environment; and 
sending operational data during operation of the enterprise system within the processing environment to the network portal server to maintain synchronization between the enterprise system and the network portal server; and 
the portal executable instructions executed by the portal processor from the portal non-transitory computer-readable storage medium causing the portal processor to perform second operations comprising:
receiving the image data from the enterprise server for the processing environment of the enterprise system, wherein receiving includes receiving selective image data as system and environmental settings and data that mirror the processing environment and as selective data asset data that does not mirror the processing environment;
creating a virtual machine (VM) replica from the image data received from the enterprise server; 
maintaining synchronization within the VM replica to the enterprise system based on the operational data received from the enterprise server; and 
maintaining synchronization between the processing environment and multiple different VM replica instances managed by the portal executable instructions each multiple different VM replica instance comprises a different degree or a different level of sharing of the data assets with different dummy or different faked data corresponding to select portions of the data assets that are not being shared.

20. (Currently Amended) The system of claim 19, wherein the enterprise server is further configured to: [[iv)]] provide a configuration interface to identify the selective configurations.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLY W. HUARACHA whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195